Exhibit 10.1

 

THE TRAVELERS COMPANIES, INC.
485 Lexington Avenue
New York, NY  10017

 

As of August 4, 2015
Amended as of March 28, 2016

 

Jay S. Fishman
485 Lexington Avenue
New York, NY  10017

 

Re:  Letter Agreement Amendment

 

Dear Jay:

 

I am writing to confirm your agreement to certain changes to the terms of your
employment letter agreement with The Travelers Companies, Inc. (the “Company”),
dated as of December 19, 2008 (previously amended on March 24, 2014) (the
“Employment Agreement”), as set forth below.  Capitalized terms used herein
without definition have the meanings assigned to such terms under your
Employment Agreement.  Effective as of the date hereof, the Employment Agreement
shall be amended as follows:

 

·                  Section 2(a) of the Employment Agreement is hereby amended to
remove the first sentence thereof and insert the following in its place:

 

“Until the close of business on December 1, 2015 or such earlier transition date
mutually agreed between you and the Board (the “Transition Date”), you will
continue to serve as Chief Executive Officer of the Company, and you will also
continue to serve as Chairman of the Board of the Company. From and after the
Transition Date, you will cease serving as Chief Executive Officer and you will
serve as Executive Chairman of Company and Chairman of the Board of the
Company.”

 

·                  Section 2(a) of the Employment Agreement is further amended
to remove the last sentence thereof and insert the following in its place:

 

“During the Remaining Term, you will report solely and directly to the Board,
and, for so long as you are serving as Chief Executive Officer, all other
executives will report to you.”

 

·                  Section 4 of the Employment Agreement is hereby amended to
add the following:

 

Upon any termination of your employment (other than a termination by the Company
for Cause), you will receive any unpaid previously awarded Annual Bonus for any
prior year and, if the Annual Bonus for the prior year has not yet been
determined, you will remain eligible to receive such Annual Bonus.  In

 

--------------------------------------------------------------------------------


 

addition, you will also be eligible to receive a partial Annual Bonus for the
year in which such termination occurs, prorated for the portion of the year
prior to the termination, taking into account the Company’s performance and your
personal performance for the relevant year.  The amount of such Annual Bonus
payment(s), if any, will be determined (if not determined prior to your
termination date) by the Committee in its sole discretion at its first annual
February meeting date following your termination date on which annual bonuses
and long-term incentive awards are determined for the Company’s other executive
officers (the “Meeting Date”), and will be paid to you (or, in the event of your
death, to your beneficiaries) promptly thereafter.

 

·                  Section 5 of the Employment Agreement is hereby amended to
add the following:

 

Upon any termination of your employment (other than a termination by the Company
for Cause):

 

(i)            if your employment terminates after the end of a calendar year
but prior to your receipt of the Annual Equity Grant scheduled to be made to you
during the calendar year in which your termination occurs, you will remain
eligible to receive such Annual Equity Grant that you would have received if
your employment had continued through the annual equity grant date in the
calendar year in which your termination occurs, and

 

(ii)           in addition, in respect of the calendar year in which your
termination of employment occurs (the “Termination Year”), you will remain
eligible to receive a pro-rata portion of the Annual Equity Grant that you would
have received as the Annual Equity Grant in the calendar year immediately
succeeding the year of your termination (the “Succeeding Year”) if your
employment had continued through the Annual Equity Grant grant date in the
Succeeding Year.

 

The amount of any Annual Equity Grants payable pursuant to clauses (i) or
(ii) above of this Section 5 following your termination of employment will be
determined by the Committee in its sole discretion on the Meeting Date, and will
be paid to you (or, in the event of your death, to your beneficiaries) in cash
(rather than in equity instruments) promptly thereafter.

 

·                  Section 8(c) of the Employment Agreement is hereby amended to
delete the following clause:

 

“(i) a pro rata portion of 250% of your Base Salary for the year, calculated by
multiplying 250% of such Base Salary by a fraction, the numerator of which is
the number of days in the year elapsed prior to such death or Disability and the
denominator of which is 365, and (ii)”.

 

·                  Section 8 of the Employment Agreement is hereby amended to
add a new Section 8(e), as follows:

 

2

--------------------------------------------------------------------------------


 

“(e) Transition and Succession. Subject to Sections 1 and 2 above, and the
foregoing provisions of this Section 8, you will continue to serve in the
positions and perform the roles specified in Section 2 until your employment
terminates in accordance with this Section 8 (the “Termination Date”). 
Following your Termination Date you will continue to consult with the Company’s
Chief Executive Officer and with the Board with respect to historical and
forward-looking strategic issues affecting the Company. You agree to remain
available to do so at the request of the Chief Executive Officer or the Board
until the third anniversary of your Termination Date.  During this three
(3) year period you will not be paid a consulting fee; however, you and the
Company will continue to be required to observe and comply with the provisions
of Section 7(d) regarding your transportation arrangements on the same terms and
in the same manner that applied as of August 4, 2015 (i.e., you may continue to
travel on Company aircraft and use the Company-provided car and driver on the
same terms and in the same manner, subject, in the case of aircraft use, to
availability and priority use for business purposes and the reimbursement
provisions that exist as of August 4, 2015).  During this three (3) year period
the Company will continue to make available for your use the Company’s senior
executive technical support services for computer, communication, smart phone
and security hardware and software on the same terms and in the same manner made
available to the senior executives of the Company.  To the extent you require
the support of a personal assistant during this three (3) year period, you will
have access to your former personal assistant (or, in the event of her
departure, another administrative assistant employed by the Company reasonably
satisfactory to you), with secretarial workspace and systems access and support
at the Company’s offices comparable to those provided to other senior executive
administrative assistants. You will reimburse the Company on a reasonable agreed
basis, as requested, for any direct incremental costs associated with the
services of the personal assistant.”

 

·                  Section 8(a) of the Employment Agreement is hereby amended
to:

 

First, restate the first two lines of that section to read as follows —

 

“(a) Resignation for Good Reason and Certain Terminations Without Cause.  If you
terminate your employment for Good Reason or your employment is terminated by
the Company without Cause and such termination without Cause occurs either prior
to December 1, 2015 or at any time in connection with or following a Change in
Control (as defined below), you will receive:”;

 

and

 

Second, to add the following new subsection at the end of Section 8(a) —

 

“(iii) Any termination of your employment by the Company without Cause occurring
after December 1, 2015 shall be subject to 30-days advance notice by the
Company.”

 

3

--------------------------------------------------------------------------------


 

·                  Section 8 of the Employment Agreement is hereby further
amended to add the following clause at the end of the definition of “Good
Reason” appearing in Section 8:

 

“; and provided finally that notwithstanding the foregoing, the change in your
position and corresponding duties and responsibilities from Chief Executive
Officer to Executive Chairman as of the Transition Date in accordance with
Section 2(a) (and the corresponding appointment by the Company of a new Chief
Executive Officer who will report direct to the Board) will not constitute Good
Reason.”

 

Except as set forth above, the terms of your Employment Agreement (including,
without limitation, the restrictive covenants set forth therein) shall continue
in full force and effect.

 

 

Sincerely.

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

By:

/s/ Donald J. Shepard

 

 

Name:

Donald J. Shepard

 

 

Title:

Chair — Compensation Committee

 

Agreed and accepted

 

 

 

As of the date first written above:

 

 

 

/s/ Jay S. Fishman

 

Jay S. Fishman

 

 

4

--------------------------------------------------------------------------------